Title: To John Adams from William Gordon, 13 August 1785
From: Gordon, William
To: Adams, John


          
            My dear Sir
            New York Aut 13. 1785
          
          Yours by your son was a very agreeable letter. I recd it last wednesday while at the President’s, where I had the pleasure of viewing your living picture. You have confirmed me in my suspicion, that tho’ there were many pictures abroad there was little likeness. I shall do my best, & it may be well for one who is not a writer of the first talents, nor been employed thirty years in making my collection. I shall pay more attention to resemblance, than the colours & the drapery. I mean not to publish the whole truth of what I know, tho’ nothing but what I know or believe to be true.
          I hope to see you in England by this time twelve month; & to be engaged in drawing off from the dreggs an historical spirit, that shall deserve the attention of the public. Mr Jay & I have got great & thick since my arrival in the city. Propose returning, the way I came, by water, to Newport so to Providence &c, the beginning of next week; & being accompanied by your son, whom I persuade to go in that way rather than in the land carriages, whose drivers are furious & careless, so as to make it dangerous. It is feared, that for want of a sufficient representation, the Congress will not get thro’ their requisitions—which will be bad for our character.
          Mr Hancock you will know before this can reach you, is chosen one of our delegates. Politicians conjecture, he is laying out for the Presidents chair, that there will be all the apparatus of his coming on, & that if chosen during absence he will answer to appearances; but that if not chosen, illness real or feigned will prevent it.
          This will be handed by Dr Rodgers, a young gentleman of fair character & good behaviour, who served in the army in the physical line, & has since been studying in Scotland. He is the son of Dr Rodgers the Presbyterian minister of this city, whom you cannot but know by the hearing of the ear, tho’ you may not by the seeing of the eye. Th[o’ the] bearer is not a Bayman, yet as he has ever been a high son of liberty & a thorough American, I am persuaded he will meet with many civilities from you. Pray my best regards to your Lady & daughter, & accept the same yourself, from Your Excellency’s, sincere friend / & very humble servant
          
            William Gordon
          
          
            [No]t having my own study & tackling, I cannot write as I would; but hope to be legible.
          
         